ICJ_153_AccessPacificOcean_BOL_CHL_2018-10-01_JUD_01_ME_02_FR.txt.                                                                                                 569




                         OPINION DISSIDENTE DE M. LE JUGE ROBINSON

                 [Traduction]

                    Traité — Alinéa a) du paragraphe 1 de l’article 2 de la convention de Vienne —
                 « Régi par le droit international » — Intention d’être lié en droit international —
                 Manière dont l’expression d’une disposition à négocier prend le caractère d’une
                 obligation juridique — Mémorandum Trucco de 1960 et réponse de la Bolivie
                 constituant un traité au sens de la convention de Vienne — Déclarations de
                 Charaña de 1975 et 1977 constituant un traité au sens de l’alinéa a) du paragraphe 1
                 de l’article 2 de la convention de Vienne — Chili ayant une obligation juridique de
                 négocier l’accès souverain de la Bolivie à l’océan Pacifique.

                    1. J’expliciterai dans la présente opinion les raisons pour lesquelles je
                 n’ai pu souscrire aux conclusions auxquelles est parvenue la Cour au
                 point 1) du dispositif de son arrêt, à savoir que la République du Chili ne
                 s’est pas juridiquement obligée à négocier un accès souverain à l’océan
                 Pacifique pour l’Etat plurinational de Bolivie, et au point 2), par lequel la
                 Cour a en conséquence rejeté les autres conclusions finales présentées par
                 l’Etat plurinational de Bolivie.


                                                     Contexte

                     2. Le contexte, tel qu’il est décrit dans l’arrêt, est le suivant : suite à la
                  guerre du Pacifique de 1879, qui a vu le Chili occuper le territoire côtier
                  de la Bolivie, un accord de cession territoriale a été conclu en 1895 entre
                  les deux Etats, aux termes duquel la Bolivie devait se voir céder un terri-
                 toire qui lui donnerait accès à l’océan Pacifique. Cet accord n’est cepen-
                 dant jamais entré en vigueur. En 1904, le Chili et la Bolivie ont conclu un
                 traité de paix et d’amitié (le « traité de 1904 ») qui confirmait la souverai-
                 neté du premier sur le territoire côtier dont il s’était emparé pendant la
                 guerre de 1879 et accordait à la seconde un droit de transit commercial
                 sur le territoire et dans les ports chiliens situés sur le Pacifique.
                     3. Chose notable, bien que le Chili ait maintes fois déclaré qu’il avait
                 toujours considéré le traité de 1904 comme un instrument sacro‑saint et
                 insusceptible de renégociation ou de modification, le ministre plénipoten-
                 tiaire du Chili en Bolivie a, dans un mémorandum du 9 septembre 1919,
                 indiqué que son pays était « disposé à engager des négociations, indépen-
                 damment de ce qui avait été établi par le traité de paix de 1904, afin
                 de permettre à la Bolivie d’acquérir un accès à la mer sous réserve du
                 résultat du plébiscite prévu par le traité d’Ancón de 1883 » (arrêt, par. 27).
                 Le Chili devait formuler en 1920 une proposition similaire dans un
                 ­procès‑verbal désigné par l’expression « Acta Protocolizada ».


                                                                                                  66




5 CIJ1150.indb 129                                                                                      22/05/19 10:55

                          obligation de négocier un accès (op. diss. robinson)            570

                          Fondements juridiques des prétentions de la Bolivie

                   4. La Bolivie soutenait qu’une obligation de négocier son accès souve­
                 rain à l’océan Pacifique incombait au Chili pour des motifs tenant :
                    i) à des accords entre les deux Etats ;
                   ii) à des déclarations unilatérales du Chili ;
                  iii) à l’acquiescement ;
                  iv) à l’estoppel ;
                   v) aux attentes légitimes ;
                  vi) à des résolutions de l’Assemblée générale de l’Organisation des Etats
                       américains (OEA) ;
                 vii) à la portée juridique d’actes et de comportements considérés cumula-
                       tivement ; et
                 viii) au droit international général, tel qu’il trouve son expression au
                       paragraphe 3 de l’article 2 de la Charte des Nations Unies et à l’ar-
                       ticle 3 de la Charte de l’Organisation des Etats américains.
                 Pour ma part, j’ai conclu que le Chili s’était obligé à négocier un accès
                 souverain à l’océan Pacifique pour la Bolivie aux termes de certains
                 accords conclus entre les deux Etats.
                    5. En ce qui concerne les accords, la Bolivie soutenait que l’obligation
                 du Chili de négocier son accès souverain à l’océan Pacifique découlait de
                 différents échanges diplomatiques énumérés ci‑après :

                    i) le procès‑verbal (« Acta Protocolizada ») de la réunion de 1920, au
                       ministère bolivien des affaires étrangères, entre l’envoyé extraordi-
                       naire et ministre plénipotentiaire du Chili et le ministre bolivien des
                       affaires étrangères ;
                   ii) certains échanges ayant suivi cette réunion de 1920 ;
                  iii) la proposition formulée en 1926 par le secrétaire d’Etat des
                       Etats‑Unis, M. Frank Kellogg, et le mémorandum adressé à ce der-
                       nier par le ministre chilien des affaires étrangères, M. Jorge Matte ;
                  iv) le traité de Lima de 1929 entre le Chili et le Pérou et son protocole
                       complémentaire ;
                   v) l’échange de notes de 1950 ;
                  vi) le mémorandum de 1961 adressé au ministre bolivien des affaires
                       étrangères par l’ambassadeur du Chili en Bolivie, M. Manuel Trucco,
                       et la réponse de la Bolivie en date du 9 février 1962 (­ci-après la
                       « réponse de la Bolivie ») ;
                 vii) les déclarations de Charaña de 1975 et 1977, et le processus qui a
                       suivi ;
                 viii) la « nouvelle approche » de 1986‑1987 ;
                  ix) la déclaration d’Algarve de 2000 ; et
                   x) l’ordre du jour en 13 points de 2006.
                    6. Parmi cette longue série de communications et d’échanges, je mon-
                 trerai dans le présent exposé que le mémorandum Trucco, considéré

                                                                                           67




5 CIJ1150.indb 131                                                                               22/05/19 10:55

                            obligation de négocier un accès (op. diss. robinson)                           571

                 conjointement avec la réponse de la Bolivie, ainsi que les déclarations de
                 Charaña ont mis à la charge du Chili une obligation juridique de négocier
                 un accès souverain de la Bolivie à l’océan Pacifique ; autrement dit, ces
                 deux ensembles d’instruments constituent des traités au sens de la conven-
                 tion de Vienne sur le droit des traités (ci‑après, la « convention de Vienne »)
                 qui obligent le Chili à négocier un accès souverain de la Bolivie à l’océan
                 Pacifique.


                                              Sens de l’accès souverain

                    7. Dans son arrêt sur les exceptions préliminaires, la Cour a conclu que
                 le différend entre les Parties résidait « dans la question de savoir si le Chili
                 a[vait] l’obligation de négocier un accès souverain de la Bolivie à la mer
                 et, dans l’hypothèse où cette obligation existerait, si le Chili y a[vait] man-
                 qué » 1. La Cour a également précisé qu’il ne lui était pas demandé de dire
                 si la Bolivie avait droit à pareil accès. La question à laquelle devait
                 répondre la Cour était donc celle de l’existence et de la violation alléguées
                 d’une obligation de négocier un accès souverain de la Bolivie à l’océan
                 Pacifique. La Bolivie a estimé que l’accès souverain était un accès sans
                 condition aucune devant notamment lui permettre d’exercer son adminis-
                 tration et son contrôle exclusifs, tant juridique que physique ; elle a en
                 outre précisé que le droit de transit commercial qui lui était accordé par
                 le traité de 1904 n’équivalait pas à un accès souverain. Selon le Chili,
                 l’accès souverain impliquait nécessairement une cession de territoire
                 chilien à la Bolivie.
                    8. La Bolivie a demandé à la Cour de dire et juger que « le Chili a[vait]
                 l’obligation de négocier avec [elle] en vue de parvenir à un accord [lui]
                 octroyant … un accès pleinement souverain à l’océan Pacifique ».
                    9. Par accès souverain, il fallait entendre la cession par le Chili à la
                 Bolivie d’une partie de son territoire sur laquelle cette dernière exercerait
                 sa souveraineté et qui lui donnerait accès à l’océan Pacifique. Dans les
                 circonstances de l’espèce, la Cour devait donc juger, sur la base des docu-
                 ments qui lui avaient été présentés, si le Chili avait « l’obligation … de
                 négocier de bonne foi et de manière effective avec la Bolivie en vue de
                 parvenir à un accord octroyant à celle‑ci un accès pleinement souverain à
                 l’océan Pacifique ».


                                   Détermination de l’existence d’un traité

                   10. La Bolivie soutenait que le Chili avait l’obligation de négocier son
                 accès souverain à l’océan Pacifique en appuyant sa prétention sur des
                 accords entre les deux pays. Cette prétention imposait donc, pour com-

                    1 Obligation de négocier un accès à l’océan Pacifique (Bolivie c. Chili), exception prélimi‑

                 naire, arrêt, C.I.J. Recueil 2015 (II), p. 604, par. 32.

                                                                                                             68




5 CIJ1150.indb 133                                                                                                 22/05/19 10:55

                            obligation de négocier un accès (op. diss. robinson)                          572

                 mencer, de trancher le point essentiel de savoir si les échanges diploma-
                 tiques sur lesquels s’appuyait le demandeur constituaient un traité.
                 L’alinéa a) du paragraphe 1 de l’article 2 de la convention de Vienne, qui
                 reflète le droit international coutumier à cet égard 2, se lit comme suit :
                 « [l]’expression « traité » s’entend d’un accord international conclu par
                 écrit entre Etats et régi par le droit international, qu’il soit consigné dans
                 un instrument unique ou dans deux ou plusieurs instruments connexes, et
                 quelle que soit sa dénomination particulière ».
                    11. On observera aussitôt que cette définition ne fait nullement réfé-
                 rence à quelque intention de créer des droits et des obligations juridiques,
                 alors même qu’il est généralement admis qu’il s’agit là du plus important
                 élément constitutif d’un traité. Les travaux préparatoires de la conven-
                 tion, cependant, montrent clairement que l’expression « régi par le droit
                 international », qui figure dans la définition, « recouvre l’élément de l’in-
                 tention de créer des obligations et des droits en droit international » 3.
                 Deux autres points étaient pertinents aux fins de la présente espèce. Le
                 premier est qu’un accord international constituant un traité peut être
                 consigné dans un instrument unique ou dans deux ou plusieurs instru-
                 ments connexes. Le second point est que la dénomination ou la désigna-
                 tion de l’instrument international en question n’a aucun effet sur la
                 question de savoir s’il s’agit ou non d’un traité. Dans les circonstances de
                 la présente espèce, par conséquent, ce que la Cour était appelée à établir
                 était si l’un ou l’autre des échanges diplomatiques invoqués par la Bolivie
                 révélait chez les Parties une intention de créer « des obligations et des
                 droits en droit international », c’est‑à‑dire l’intention d’être liées au regard
                 du droit international.
                    12. A plusieurs reprises déjà, la Cour a été amenée à déterminer si des
                 instruments qui, à première vue, ne semblaient pas être des traités,
                 l’étaient néanmoins au sens de la définition donnée à l’alinéa a) du para-
                 graphe 1 de l’article 2 de la convention de Vienne, parce qu’ils révélaient
                 l’intention d’être lié au regard du droit international.
                    13. Dans l’arrêt qu’elle a rendu en l’affaire du Plateau continental de la
                 mer Egée, la Cour a dit que la question de savoir si un communiqué
                 conjoint constituait ou non un accord international « dépend[ait] essen-
                 tiellement de la nature de l’acte ou de la transaction dont il [était] fait
                 état » et que, pour trancher cette question, elle devait tenir compte « des
                 termes employés et des circonstances dans lesquelles le communiqué
                 a[vait] été élaboré » 4. Pour déterminer si un instrument constitue un traité,


                   2 Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ;

                 Guinée équatoriale (intervenant)), arrêt, C.I.J. Recueil 2002, p. 429, par. 263.
                    3 Conférence des Nations Unies sur le droit des traités, comptes rendus analytiques

                 des séances plénières et des séances de la commission plénière, Nations Unies, doc. A/
                 CONF.39/11/Add.1, p. 346, par. 22.
                    4 Plateau continental de la mer Egée (Grèce c. Turquie), arrêt, C.I.J. Recueil 1978, p. 39,

                 par. 96.

                                                                                                            69




5 CIJ1150.indb 135                                                                                                22/05/19 10:55

                            obligation de négocier un accès (op. diss. robinson)                          573

                 il convient donc d’en examiner les termes, ainsi que les « circonstances
                 particulières » ou le contexte dans lesquels il a été conclu.
                    14. Dans la présente affaire, la question essentielle était de savoir si
                 l’on pouvait discerner dans les échanges entre les Parties une intention
                 d’être liées en droit international. Il convenait donc de rechercher dans
                 ces échanges des formules qui, pour reprendre les termes employés par la
                 Cour dans son arrêt du 1er juillet 1994 en l’affaire Qatar c. Bahreïn, met-
                 taient en évidence « les engagements auxquels les Parties [avaient]
                 consenti » 5, créant ainsi pour celles‑ci des droits et des obligations au
                 regard du droit international. Une partie du problème se posant en l’es-
                 pèce était que, dans certains cas, les formules dont la Bolivie affirmait
                 qu’elles attestaient l’existence d’une obligation de négocier appartenaient
                 au style diplomatique traditionnel, avec toutes les marques de courtoisie,
                 formules de politesse et protestations de respect mutuel qui font partie
                 intégrante des échanges de ce type. Il serait toutefois manifestement
                 erroné de croire que tel ou tel style particulier ne saurait jamais donner
                 naissance à une obligation en droit international. Nous savons déjà qu’il
                 n’existe aucune règle de droit international qui impose à un accord inter-
                 national de prendre une forme particulière (Plateau continental de la mer
                 Egée (Grèce c. Turquie)). Il est également vrai qu’aucune règle de droit
                 international n’impose aux traités d’être couchés dans un style donné.
                 C’est le fond, et non la forme, qui permet d’établir si les parties avaient
                 l’intention d’être liées en droit. Pour citer plus complètement la Cour
                 dans l’arrêt qu’elle a rendu en l’affaire du Plateau continental de la mer
                 Egée, « on ne règle pas la question en invoquant la forme de communiqué
                 donnée audit acte ou à ladite transaction… la Cour doit tenir compte
                 avant tout des termes employés et des circonstances dans lesquelles le
                 communiqué a été élaboré » 6. Dans l’affaire du Temple de Préah Vihéar
                 (Cambodge c. Thaïlande), la Cour a de nouveau fait observer que le fond
                 devait l’emporter sur la forme :
                         « En revanche, et c’est généralement le cas en droit international
                      qui insiste particulièrement sur les intentions des parties, lorsque la
                      loi ne prescrit pas de forme particulière, les parties sont libres de
                      choisir celle qui leur plaît, pourvu que leur intention en ressorte clai-
                      rement. » 7
                   15. A cet égard, l’élément crucial est l’intention des parties d’être liées
                 en droit international, telle qu’elle ressort objectivement du texte et du
                 contexte, ou de ce que la Cour a appelé, dans l’affaire du Plateau conti‑
                 nental de la mer Egée, les « circonstances dans lesquelles [l’instrument en
                    5 Délimitation maritime et questions territoriales entre Qatar et Bahreïn (Qatar

                 c. Bahreïn), compétence et recevabilité, arrêt, C.I.J. Recueil 1994, p. 121, par. 25.
                    6 Plateau continental de la mer Egée (Grèce c. Turquie), arrêt, C.I.J. Recueil 1978, p. 39,

                 par. 96.
                    7 Temple de Préah Vihéar (Cambodge c. Thaïlande), exceptions préliminaires, arrêt,

                 C.I.J. Recueil 1961, p. 31.

                                                                                                            70




5 CIJ1150.indb 137                                                                                                22/05/19 10:55

                              obligation de négocier un accès (op. diss. robinson)            574

                 question] a été élaboré ». Rien n’illustre mieux le sens de ces « circons-
                 tances » ou contexte que l’un des exemples cités par le Chili à l’audience,
                 au sujet de l’emploi du mot « willing » (« disposé »). Le Chili a évoqué une
                 déclaration faite en 2013 par le chef du service de presse de la Maison
                 Blanche aux Etats‑Unis, selon laquelle c’était « depuis longtemps la posi-
                 tion du président Obama qu’il serait disposé à engager des négociations
                 bilatérales [avec l’Iran]… Il a tendu la main [à l’Iran] dès le jour où il a
                 prêté serment. » 8
                    16. Le Chili a cité cette déclaration pour expliquer que, dans la langue
                 diplomatique, l’expression « être disposé à » n’exprime aucune intention de
                 s’obliger juridiquement ; et il a raison dans ce cas précis, parce que, dans le
                 contexte ou, pour reprendre le terme employé par la Cour dans le Plateau
                 continental de la mer Egée, dans les « circonstances » où cette expression a été
                 utilisée par le chef du service de presse de la Maison Blanche, l’expression
                 « être disposé à » n’a aucune connotation d’obligation juridique. C’est préci-
                 sément par son contexte ou ses « circonstances » que cet exemple diffère de
                 l’espèce. En effet, la « main tendue » du président Obama ne l’a été que pen-
                 dant cinq ans. La présente affaire, quant à elle, couvre une durée d’au moins
                 114 années, certes ponctuée de périodes pendant lesquelles il ne ressort pas
                 des écritures et plaidoiries des Parties que la question de l’accès souverain de
                 la Bolivie à la mer ait été discutée, mais marquée néanmoins par la persis-
                 tance du thème qui caractérise les rapports entre les deux Etats, à savoir le
                 souhait de la Bolivie de se voir accorder pareil accès. Dès lors, si l’on peut
                 considérer la déclaration de la Maison Blanche sur la disposition du pré-
                 sident Obama à engager des relations bilatérales avec l’Iran comme un épi-
                 sode isolé, l’expression par le Chili de sa disposition à négocier un accès
                 souverain s’inscrit, elle, dans une continuité dont elle est un élément durable,
                 s’apparentant en fait, tout au long de ces 114 années, à ce que l’on appelle,
                 en mathématiques, un développement décimal périodique. Il existe une autre
                 différence essentielle entre les contextes respectifs de la déclaration de la
                 Maison Blanche et de la présente espèce, à savoir que, si la première ne dit
                 pas quel pourrait être l’objet des négociations bilatérales envisagées, les
                 déclarations du Chili faisant état de sa disposition sont, au contraire, tou-
                 jours liées à un objectif spécifique, plus souvent explicite qu’implicite, qui est
                 d’octroyer à la Bolivie un accès à l’océan Pacifique. Les vues que j’expose ici
                 ne doivent bien entendu pas s’interpréter comme exprimant une opinion sur
                 la question de savoir si les Etats‑Unis d’Amérique se sont juridiquement
                 obligés ou non à négocier avec l’Iran ; mon intention est simplement de
                 montrer que l’exemple donné par le Chili est parfaitement inadéquat. Il s’en-
                 suit que, dans la langue diplomatique, l’expression « disposé à » ne doit pas
                 s’interpréter automatiquement comme l’expression d’une aspiration poli-
                 tique non contraignante ; tout dépend du contexte ou des « circonstances »
                 dans lesquelles l’instrument à l’examen a été élaboré.
                    17. L’emploi du terme anglais « agree » (« convenir »), qui exprime
                 ordinairement un engagement contraignant, offre un autre exemple de
                     8   CR 2018/8, p. 48, par. 38 (Thouvenin).

                                                                                                71




5 CIJ1150.indb 139                                                                                    22/05/19 10:55

                           obligation de négocier un accès (op. diss. robinson)                       575

                 l’importance déterminante du contexte ou des « circonstances ». Dans
                 l’Arbitrage relatif à la mer de Chine méridionale, le tribunal a ainsi
                 conclu que le terme « agree » figurant dans un communiqué de presse
                 conjoint était employé dans un contexte politique et exhortatoire plutôt
                 qu’il ne désignait un engagement juridique contraignant. Il a plus précisé-
                 ment jugé que, « [m]ême quand ces déclarations et procès‑verbaux uti-
                 lisent le mot « agree », ils le font dans un contexte terminologique qui
                 donne à penser que ces documents sont de nature politique et exhorta-
                 toire » 9.
                    18. J’ai bien noté l’argument du Chili qui a dit craindre une réduction
                 de « l’espace diplomatique dont les Etats ont besoin » dans leurs relations
                 internationales si la Cour devait conclure que le simple fait de se déclarer
                 disposé à engager des négociations donne naissance à une obligation juri-
                 dique. Cet argument ne m’a cependant pas convaincu. Après tout, cela
                 s’est déjà produit ; la Cour a déjà conclu par le passé qu’un procès‑verbal
                 de réunion, des échanges de lettres ou un mémorandum d’accord créaient
                 des obligations juridiques contraignantes, sans que cela ait eu quelque
                 effet préjudiciable sur la conduite des relations internationales par voie
                 d’échanges diplomatiques.
                    19. Il convient de relever que les circonstances de la présente espèce
                 étaient exceptionnelles. Il était demandé à la Cour de déterminer si les
                 termes employés dans une série d’actes, notes diplomatiques, déclarations
                 et communiqués au cours d’une période d’au moins 114 années (depuis
                 l’adoption du traité de 1904) avaient créé une obligation de négocier. Si
                 j’écris « au moins 114 années », c’est parce que, même si l’accord de 1895
                 n’est jamais entré en vigueur, les négociations qui l’ont précédé montrent
                 assurément que la question de l’accès de la Bolivie à l’océan Pacifique
                 était déjà d’actualité à cette époque.


                     Les accords qui expriment l’obligation du Chili de négocier
                          l’accès souverain de la Bolivie à l’océan Pacifique

                    20. D’un examen des documents versés au dossier, il ressort que deux
                 accords entre le Chili et la Bolivie ont établi l’obligation du Chili de négo-
                 cier l’accès souverain de la Bolivie à l’océan Pacifique ; autrement dit, il est,
                 parmi ces documents, deux accords qui démontrent l’intention du Chili de
                 s’obliger juridiquement à négocier un accès souverain de la Bolivie à l’océan
                 Pacifique, et qui constituent par conséquent un traité au sens de l’alinéa a)
                 du paragraphe 1 de l’article 2 de la convention de Vienne. Ces accords sont,
                 premièrement, le mémorandum Trucco de 1961 et la réponse de la Bolivie,
                 et, deuxièmement, les déclarations de Charaña de 1975 et 1977.


                    9 Arbitrage relatif à la mer de Chine méridionale (la République des Phillipines c. la

                 République populaire de Chine), sentence sur la compétence et la recevabilité, affaire CPA
                 no 2013-19, p. 94, par. 242.

                                                                                                        72




5 CIJ1150.indb 141                                                                                            22/05/19 10:55

                              obligation de négocier un accès (op. diss. robinson)           576

                                    Contexte du mémorandum Trucco de 1961
                                         et de la réponse de la Bolivie

                    21. Pour bien comprendre en quoi le mémorandum Trucco de 1961 et
                 la réponse de la Bolivie constituent un traité entre le Chili et la Bolivie, il
                 importe d’examiner les notes diplomatiques échangées entre les deux
                 Etats en 1950, ainsi que le contexte desdites notes.

                                       Contexte des notes diplomatiques de 1950
                     22. Les documents présentés à la Cour montrent que, pendant la
                  période allant de 1910 à 1950, plusieurs échanges diplomatiques ont eu
                  lieu entre le Chili et la Bolivie sur la question de l’accès de ­celle-ci à
                  l’océan Pacifique : le mémorandum du 22 avril 1910 adressé au Chili et au
                  Pérou par la Bolivie ; le procès‑verbal de la réunion de 1920 entre l’envoyé
                  extraordinaire du Chili et le ministre bolivien des affaires étrangères ; un
                  certain nombre d’échanges postérieurs au procès‑verbal de 1920 ; la pro-
                 position Kellogg et le mémorandum Matte de 1926 ; le traité de Lima de
                 1929 entre le Chili et le Pérou et son protocole complémentaire. Dans son
                 arrêt, la Cour a examiné chacun de ces documents, à l’exception du
                 ­premier.
                     23. Le 1er juin 1948, le président du Chili a fait une déclaration dont le
                 défendeur a dit à l’audience qu’elle établissait le cadre dans lequel devaient
                 s’inscrire les notes de 1950. Dans cette déclaration, le président évoquait
                 les futures négociations — qui devaient finalement avoir lieu en 1950 —
                 sous l’expression « entretiens informels » et disait que l’idée d’accorder
                 une bande de territoire à la Bolivie n’avait été mentionnée qu’au cours
                 d’une conversation officieuse. L’ambassadeur de Bolivie au Chili a rendu
                 compte de cette conversation officieuse au ministre bolivien des affaires
                 étrangères par une note datée du 28 juin 1948. Dans cette note, il se disait
                 convaincu que le président du Chili avait l’intention de reprendre les
                 négociations après les élections chiliennes de mars 1949.
                     24. Le 25 mai 1950, l’ambassadeur de Bolivie au Chili a adressé au
                 ministre bolivien des affaires étrangères une note dans laquelle il indiquait
                 ce qui suit :
                             « Il a été convenu avec M. Manuel Trucco, sous‑secrétaire aux
                          affaires étrangères, d’envoyer la note dont je joins copie dans le but
                          de faire sortir la question des négociations sur le port du champ des
                          seuls entretiens privés, sans quoi elle risquerait d’y rester indéfini-
                          ment, comme le montre ce qui s’est passé depuis août 1946, et la
                          mettre officiellement sur le tapis, et de coucher par écrit cette déci-
                          sion. » 10 (Les italiques sont apparemment de la Bolivie.)
                   25. Cette note montre à quel point la prolongation des pourparlers
                 entre les deux pays sur l’accès de la Bolivie à l’océan Pacifique préoccu-

                     10   CR 2018/8, p. 75, par. 30 (Wordsworth).

                                                                                              73




5 CIJ1150.indb 143                                                                                  22/05/19 10:55

                               obligation de négocier un accès (op. diss. robinson)                           577

                 pait l’ambassadeur de Bolivie. Celui‑ci écrivait que ces pourparlers se
                 poursuivaient depuis 1946, mais en réalité les documents dont est saisie la
                 Cour prouvent qu’ils avaient commencé bien avant cette date. La note
                 manifeste donc la volonté de l’ambassadeur de Bolivie de faire passer ces
                 pourparlers du plan informel et privé au plan officiel. Sachant qu’il est
                 indiqué dans la note que l’envoi de celle‑ci avait été convenu avec le
                 sous‑secrétaire chilien aux affaires étrangères, on peut raisonnablement en
                 conclure que ce dernier partageait la volonté de l’ambassadeur de Bolivie
                 de faire passer les pourparlers au plan officiel. Il est manifeste que l’am-
                 bassadeur de Bolivie avait décidé de faire en sorte que ce problème, qui
                 durait depuis plus de quarante années, soit traité et résolu à un autre
                 niveau que celui du langage politique non contraignant de la diplomatie.
                 Par conséquent, et nonobstant le fait qu’il s’agisse d’un document interne
                 bolivien, cette note du 25 mai 1950 est fort utile pour comprendre com-
                 ment l’expression par le Chili de sa disposition à négocier un accès souve-
                 rain de la Bolivie à l’océan Pacifique s’est transformée progressivement en
                 une obligation juridique.

                                                       Les notes de 1950
                   26. Dans une note diplomatique du 1er juin 1950 11 adressée au ministre
                 chilien des affaires étrangères par l’ambassadeur de Bolivie, le demandeur
                 proposait que les Parties
                          « engagent officiellement des négociations directes en vue de satisfaire
                          au besoin fondamental que représente pour la Bolivie l’obtention
                          d’un accès souverain à l’océan Pacifique qui lui soit propre, et de
                          résoudre ainsi son problème d’enclavement en veillant à ce que les
                          deux peuples bénéficient d’avantages réciproques et à ce que leurs
                          intérêts véritables soient respectés » 12.
                    27. Le Chili a répondu par une note du 20 juin 1950 adressée à l’am-
                 bassadeur de Bolivie par le ministre chilien des affaires étrangères. Les
                 Parties ont produit des traductions anglaises divergentes de cette note. La
                 traduction en anglais du texte espagnol original produite par la Bolivie dit
                 que le Chili
                          « est disposé à engager officiellement des négociations directes visant
                          à trouver une formule qui permettrait d’octroyer à la Bolivie un
                          accès souverain à l’océan Pacifique qui lui soit propre, et au Chili
                          d’obtenir une compensation de nature non territoriale tenant pleine-
                          ment compte de ses intérêts » 13.

                    11 Voir la réplique de la Bolivie, p. 92, par. 234 : « Bien que datée du 1er juin 1950, la note

                 bolivienne a été formellement envoyée au ministre chilien le 20 juin 1950, soit précisément
                 la date de la note chilienne qui a été formellement remise à l’ambassadeur de Bolivie. »
                    12 Contre-­ mémoire du Chili, vol. 2, annexe 143, p. 533.
                     13   Réplique de la Bolivie, vol. 2, annexe 266, p. 281.

                                                                                                               74




5 CIJ1150.indb 145                                                                                                    22/05/19 10:55

                              obligation de négocier un accès (op. diss. robinson)          578

                   28. La traduction en anglais du texte espagnol original produite par le
                 Chili dit que celui‑ci :
                          « est prêt à engager officiellement des négociations directes visant à
                          rechercher une formule qui permettrait d’octroyer à la Bolivie un
                          accès souverain à l’océan Pacifique qui lui soit propre, et au Chili
                          d’obtenir une compensation de nature non territoriale tenant pleine-
                          ment compte de ses intérêts » 14.
                    29. A mon avis, il n’y a pas de différence sensible entre « est prêt à
                 engager officiellement des négociations directes » [« is open to » en anglais]
                 et « est disposé à engager officiellement des négociations directes » [« is
                 willing to » en anglais]. Le Concise Oxford English Dictionary donne ces
                 deux termes comme équivalents. On peut constater dès lors que l’une et
                 l’autre traduction en anglais de l’original espagnol montrent que le Chili
                 était prêt ou disposé à engager des négociations directes. Reste donc l’im-
                 portante question de savoir si l’expression par le Chili de sa disposition à
                 négocier un accès souverain de la Bolivie à l’océan Pacifique revêt le
                 caractère d’une obligation juridique contraignante.
                    30. Il est également dit dans cette note que le Gouvernement chilien
                 « demeurera fidèle à cette position ».
                    31. Bien que datée du 1er juin 1950, la note de la Bolivie a été officiel-
                 lement remise au ministre chilien le 20 juin 1950, c’est‑à‑dire à la date de
                 la note du Chili.
                    32. La remise de ces notes a imprimé un élan et un dynamisme nou-
                 veaux aux négociations. On trouvera ci‑après une liste des éléments de
                 contexte et des « circonstances » qui annoncent ce regain de vigueur et
                 montrent, en fin de compte, comment l’expression d’une disposition à
                 engager officiellement des négociations pour un accès souverain de la
                 Bolivie à l’océan Pacifique a pris le caractère d’une obligation juridique :
                 a) En examinant ces notes, il est important de tenir compte de ce que
                    46 années s’étaient écoulées depuis le traité de 1904 et 71 depuis la
                    guerre du Pacifique ; plusieurs échanges — dont le procès‑verbal de
                    1920, les échanges qui l’avaient suivi, la proposition Kellogg et le
                    mémorandum Matte — avaient eu lieu pendant cette période, au
                    niveau d’un discours politique et diplomatique non contraignant, sans
                    apporter de solution au problème de l’accès souverain de la Bolivie à
                    l’océan Pacifique. C’est dans ce contexte que l’ambassadeur de Bolivie
                    et le ministre chilien des affaires étrangères, frustrés par l’impossibilité
                    de résoudre le problème au niveau politique et se rendant sans doute
                    compte que seul un accord créant une obligation juridique contrai-
                    gnante pourrait offrir le résultat que souhaitait la Bolivie et que le Chili
                    était disposé à favoriser, ont décidé de faire passer les pourparlers au
                    niveau officiel. Cela représentait une évolution considérable de la part
                    du Chili, quand on se rappelle qu’à peine deux ans plus tôt, en 1948,

                     14   Contre-­
                                 mémoire du Chili, vol. 2, annexe 144, p. 539.

                                                                                             75




5 CIJ1150.indb 147                                                                                 22/05/19 10:55

                          obligation de négocier un accès (op. diss. robinson)               579

                    il avait qualifié d’« entretiens informels » les négociations à venir. Il est
                    vrai que des négociations officielles ne sont pas nécessairement contrai-
                    gnantes, mais, comme nous le montrerons, dans ce contexte particulier,
                    l’objectif était de conclure un accord juridiquement contraignant, et
                    cet objectif aurait été atteint si la Bolivie ne s’était pas abstenue de
                    répondre à la contre‑proposition du Chili.
                 b) Il n’est pas indifférent que cette importante évolution dans les relations
                    entre les Parties soit marquée par un autre événement significatif : pour
                    la première fois, ­celles-ci emploient l’expression « accès souverain », qui
                    implique nécessairement une cession de territoire, pour désigner l’inté-
                    rêt de la Bolivie. Jusque‑là, elles avaient employé des formules comme
                    « débouché sur la mer qui lui soit propre » ou « accès à la mer qui lui
                    soit propre » qui, bien qu’elles se prêtent à une interprétation qui leur
                    donnerait essentiellement le même sens qu’« accès souverain à l’océan
                    Pacifique », ne décrivent pas aussi explicitement le type d’accès sou-
                    haité par la Bolivie. L’acceptation par le Chili de cette formule lourde
                    de sens et de conséquences qu’est « accès souverain à l’océan Paci-
                    fique », introduite par la Bolivie dans sa note, signifie que le défendeur
                    a alors changé d’attitude par rapport à la question de l’accès de la
                    Bolivie à l’océan Pacifique et qu’il était désormais disposé à envisager
                    une cession de territoire au demandeur. Il ne fait aucun doute que cet
                    échange de notes a imprimé un élan et un dynamisme nouveaux aux
                    interminables et languissants pourparlers entre les deux Etats sur l’ac-
                    cès souverain de la Bolivie à l’océan Pacifique.
                 c) L’emploi de l’expression « négociations directes » signifie que les Parties
                    n’ont pas l’intention de faire intervenir des tiers dans leurs négocia-
                    tions. Pour situer l’emploi de cette expression dans son contexte, il faut
                    rappeler que le Chili a toujours été réticent à laisser des organisations
                    internationales ou régionales comme l’Organisation des Etats améri-
                    cains intervenir dans la question de l’accès souverain de la Bolivie à
                    l’océan Pacifique. En 1920, c­elle-ci avait saisi de cette question la
                    Société des Nations, qui avait conclu à son incompétence. En manifes-
                    tant ici sa disposition à engager des négociations directes, la Bolivie
                    montre qu’elle est sensible aux préoccupations du Chili et prête à faire
                    des compromis, sans doute parce qu’elle entend sérieusement conclure
                    un accord juridiquement contraignant.
                 d) L’emploi très délibéré du mot « officiellement » dans la note de l’am-
                    bassadeur de Bolivie.
                 e) L’emploi, tout aussi délibéré, du mot « officiellement » dans la réponse
                    du ministre chilien des affaires étrangères pour décrire la façon dont
                    les négociations seraient engagées.
                 f) La rapidité avec laquelle le Chili a répondu à la note de la Bolivie. Bien
                    que cette note porte la date du 1er juin 1950, elle a été formellement
                    remise au ministre chilien le 20 juin 1950. Que le Chili y ait répondu le
                    même jour confirme l’élan et le dynamisme renouvelés qui ont carac-
                    térisé les discussions de 1950 entre les Parties sur l’accès souverain de
                    la Bolivie à l’océan Pacifique. La rapidité de cette réponse montre que

                                                                                              76




5 CIJ1150.indb 149                                                                                  22/05/19 10:55

                              obligation de négocier un accès (op. diss. robinson)        580

                    la question faisait l’objet de discussions entre les deux Etats depuis un
                    certain temps déjà.
                 g) La précision de la description de l’objet des négociations, à savoir l’ac-
                    cès souverain de la Bolivie à l’océan Pacifique.
                 Sous réserve de l’analyse qui sera développée aux paragraphes 34 à 37
                 ci‑après, on peut très raisonnablement conclure des « circonstances » et
                 éléments de contexte qui ont entouré la rédaction et la remise des notes
                 diplomatiques de 1950 que les deux Etats avaient l’intention d’être liés
                 par lesdites notes.
                    33. Contrairement à ce que prétend le défendeur, la proposition « visant
                 à rechercher une formule qui permettrait » n’est pas incompatible avec
                 une obligation de négocier un accès souverain. Cette proposition montre
                 seulement que le Chili considérait que le chemin ne serait pas facile et que
                 les négociations seraient difficiles. De fait, l’objet de nombreuses négocia-
                 tions consiste précisément à rechercher une formule. Cette proposition
                 montre également que, pour le Chili, les négociations devaient servir à
                 parvenir à un résultat spécifique, à savoir trouver une formule qui per-
                 mettrait à la Bolivie d’obtenir un accès souverain à l’océan Pacifique qui
                 lui soit propre.
                    34. Pour déterminer si les notes de 1950 constituent un accord établis-
                 sant entre les Parties une obligation de négocier un accès souverain à
                 l’océan Pacifique, il faut les considérer dans leur intégralité, y compris
                 cette partie de la réponse du Chili dans laquelle il indique qu’il veut que
                 les négociations portent également sur la question d’une compensation de
                 nature non territoriale pour le territoire qu’il serait amené à céder pour
                 satisfaire aux aspirations de la Bolivie. Il s’agit là d’un élément important
                 de la réponse du défendeur. En effet, pour le dire simplement, un accord
                 juridiquement contraignant entre ces deux pays serait impossible s’il n’y
                 avait pas accord entre eux sur cet élément. Etant donné que la Bolivie n’a
                 pas répondu en acceptant cette contre‑proposition, la rencontre de deux
                 volontés ou les engagements réciproques qui sont le fondement nécessaire
                 d’une obligation conventionnelle font défaut.
                    35. Il existe une divergence d’opinions entre les Parties sur les condi-
                 tions dans lesquelles la formule « compensation de nature non territo-
                 riale » a été insérée dans la note du Chili. La Bolivie soutient que c’est
                 elle‑même qui a suggéré d’ajouter l’expression « de nature non territo-
                 riale » pour décrire le type de compensation à donner au Chili, et que
                 cette formule a été acceptée par le ministre chilien des affaires étran-
                 gères 15. Il en découle, selon elle, que le défendeur a donné son accord à
                 l’insertion de l’élément de compensation et que, en conséquence, les notes
                 échangées entre les Parties constituent un accord établissant une obliga-
                 tion de négocier un accès souverain à l’océan Pacifique. La réponse du
                 Chili n’est cependant pas sans fondement, lorsqu’il a fait observer à l’au-
                 dience que, en dernier ressort, les éléments de preuve que la Cour était

                     15   CR 2018/7, p. 10, par. 26 (Remiro-­Brotóns).

                                                                                           77




5 CIJ1150.indb 151                                                                               22/05/19 10:55

                          obligation de négocier un accès (op. diss. robinson)              581

                 appelée à examiner se réduisaient à deux notes : la première est une note
                 par laquelle la Bolivie propose des négociations sur un accès souverain à
                 l’océan Pacifique et qui ne contient aucune mention de la question d’une
                 compensation pour le Chili ; la seconde est une note du Chili qui men-
                 tionne la question de l’accès souverain à l’océan Pacifique et, contraire-
                 ment à la note de la Bolivie, mentionne la question d’une compensation
                 de nature non territoriale. La Cour n’est saisie d’aucun document don-
                 nant à penser que la Bolivie ait accepté la demande chilienne d’une com-
                 pensation de cette nature.
                    36. C’est le fait que la Bolivie n’a pas accepté la proposition chilienne
                 de compensation de nature non territoriale qui explique pourquoi les notes
                 de 1950 n’établissent pas une obligation de négocier un accès souverain à
                 l’océan Pacifique. On notera que ce n’est pas l’emploi de l’expression « dis-
                 posé à » dans la réponse du Chili — lequel se disait « disposé à engager
                 officiellement des négociations directes » — qui empêche de conclure que
                 ces notes établissent une obligation de négocier un accès souverain à
                 l’océan Pacifique. Il suffit d’examiner le contexte ou les « circonstances »
                 dans lesquels ces notes ont été échangées pour constater que le défendeur
                 y exprimait une disposition à négocier qui allait au‑delà de la déclaration
                 d’une aspiration purement politique. Comme nous l’avons vu, ce contexte
                 était constitué en partie par la très longue période qui s’était écoulée entre
                 la fin de la guerre du Pacifique et le traité de paix et d’amitié de 1904, par
                 la frustration devant l’impuissance du dialogue politique à résoudre le pro-
                 blème et par la volonté des deux Etats de conférer un statut supérieur à
                 leurs pourparlers en les faisant passer du niveau informel au niveau offi-
                 ciel. En conséquence, prise dans son contexte, la formule « le Chili est dis-
                 posé à » veut dire « le Chili s’engage à ». Dans les relations internationales,
                 c’est seulement le contexte dans lequel le mot « disposé » est employé dans
                 le langage diplomatique qui peut déterminer s’il est employé dans un sens
                 politique, exhortatoire ou juridiquement contraignant.
                    37. Si, dans sa note, le Chili avait écrit qu’il était « disposé à envisager
                 officiellement d’engager des négociations directes » ou « officiellement dis-
                 posé à envisager d’engager des négociations directes », cela voudrait beau-
                 coup plus sûrement, voire incontestablement, dire qu’il ne souhaitait pas
                 dépasser le niveau d’un discours politique ou exhortatoire.

                 Démarche de la majorité de la Cour pour examiner la question de savoir si
                    les notes de 1950 constituent un accord entre le Chili et la Bolivie
                   38. La démarche suivie par la majorité de la Cour pour trancher la
                 question de savoir si les notes de 1950 constituent un accord entre les
                 deux Etats est résumée aux paragraphes 116 et 117 de l’arrêt :
                         « 116. La Cour observe que, aux termes de l’alinéa a) du para-
                      graphe 1 de l’article 2 de la convention de Vienne, un traité peut être
                      « consigné … dans deux ou plusieurs instruments connexes ». Selon le
                      droit international coutumier, tel que reflété à l’article 13 de ladite
                      convention, l’existence du consentement des Etats à être liés par un

                                                                                             78




5 CIJ1150.indb 153                                                                                 22/05/19 10:55

                          obligation de négocier un accès (op. diss. robinson)              582

                      traité constitué d’instruments échangés entre eux exige que « les ins-
                      truments prévoient que leur échange aura cet effet » ou qu’il soit « par
                      ailleurs établi que ces Etats étaient convenus que l’échange des instru-
                      ments aurait cet effet ». La première condition ne saurait être remplie
                      en l’espèce, puisque l’échange de notes ne contient aucune précision
                      quant à son effet. Par ailleurs, la Bolivie n’a pas fourni à la Cour
                      d’éléments de preuve attestant que l’autre condition ait été remplie.
                         117. La Cour observe en outre que l’échange de notes des 1er et
                      20 juin 1950 n’est pas conforme à la pratique habituellement suivie
                      lorsqu’un accord international est conclu sous la forme de l’échange
                      d’instruments connexes. Selon cette pratique, un Etat propose, dans
                      une note adressée à un autre Etat, que soit conclu un accord libellé
                      d’une certaine manière ; le second lui répond par une note reprodui-
                      sant le même texte et indiquant qu’il y souscrit. D’autres formes
                      d’échanges d’instruments peuvent également être utilisées pour
                      conclure des accords internationaux, mais les notes échangées entre la
                      Bolivie et le Chili en juin 1950 ne sont pas formulées de la même
                      manière et ne reflètent pas non plus des positions identiques, notam-
                      ment en ce qui concerne la question cruciale des négociations relatives
                      à l’accès souverain de la Bolivie à l’océan Pacifique. L’échange de
                      notes ne saurait donc être considéré comme un accord international. »
                    39. Avant d’analyser la démarche suivie par la majorité face à cette
                 question, il est difficile de ne pas relever que ladite majorité s’est abstenue
                 de procéder à un examen un tant soit peu approfondi de la teneur des
                 notes et des « circonstances » ou du contexte dans lesquels elles avaient été
                 élaborées pour décider si elles constituaient un traité au sens de l’alinéa a)
                 du paragraphe 1 de l’article 2 de la convention de Vienne. Cela est d’au-
                 tant plus surprenant que, au paragraphe 91 de l’arrêt, la majorité affir-
                 mait que, « pour qu’il y ait obligation de négocier en vertu d’un accord, il
                 faut que les termes employés par les parties, l’objet, ainsi que les condi-
                 tions de la négociation, démontrent une intention des parties d’être juridi-
                 quement liées ». Or, au lieu de se demander si ces critères étaient remplis,
                 la majorité s’est contentée de suivre une démarche passablement artifi-
                 cielle et formaliste qui l’a conduite à écarter les notes au motif qu’elles ne
                 satisfaisaient pas aux conditions prévues à l’article 13 de la convention de
                 Vienne, relatif à l’expression du consentement à être lié par un traité,
                 alors que la vraie question était de savoir si ces notes prises ensemble
                 satisfaisaient aux conditions prévues pour constituer un traité aux termes
                 de l’alinéa a) du paragraphe 1 de l’article 2 de ce même instrument.
                    40. Pour conférer à la note du 1er juin 1950 de la Bolivie et à celle du
                 20 juin 1950 du Chili la qualité d’un échange de notes, la majorité s’est
                 apparemment appuyée sur une expression — « échange de notes » — qui
                 a été employée surtout par le demandeur. Quant au défendeur, s’il emploie
                 à l’occasion l’expression « échange de notes », dans son contre‑mémoire
                 par exemple, on observera que, dans cette même pièce, il parle parfois
                 plus simplement de « notes diplomatiques ». C’est donc sur ce fondement

                                                                                             79




5 CIJ1150.indb 155                                                                                 22/05/19 10:55

                          obligation de négocier un accès (op. diss. robinson)               583

                 très fragile que la majorité s’appuie pour examiner les notes comme s’il
                 s’agissait de l’échange de notes visé à l’article 13 de la convention de
                 Vienne. Or, la Cour n’est bien évidemment pas liée par la qualification
                 retenue par les Parties ; en tout état de cause, la présente opinion défend
                 la position selon laquelle elle se devait de déterminer si ces deux notes
                 prises ensemble constituaient un traité au sens de la définition énoncée à
                 l’alinéa a) du paragraphe 1 de l’article 2 de la convention de Vienne. A
                 cet égard, l’expression « les notes diplomatiques de 1950 », parfois utilisée
                 par le Chili, est plus exacte.
                    41. La première observation concernant les paragraphes 116 et 117 de
                 l’arrêt, dans lesquels la Cour expose le raisonnement qui l’a conduite à
                 conclure que les notes de 1950 ne constituaient pas un traité, doit être que
                 la citation de l’alinéa a) du paragraphe 1 de l’article 2 de la convention de
                 Vienne omet l’élément le plus important de la définition d’un traité,
                 c’est‑à‑dire qu’il s’agit d’un accord qui est « régi par le droit internatio-
                 nal », élément qui, comme nous l’avons déjà dit, renvoie à « l’intention de
                 créer des obligations et des droits » au regard du droit international. Mais
                 cette omission ne devrait peut‑être pas nous surprendre puisque la majo-
                 rité n’a procédé à aucun examen sérieux du texte des notes ou des « cir-
                 constances » ou du contexte dans lequel elles ont été rédigées pour essayer
                 d’y repérer cette intention.
                    42. La majorité a été manifestement induite en erreur par l’expression
                 « échange de notes », parfois employée par les Parties et, de ce fait, s’est
                 écartée de la jurisprudence constante de la Cour qui veut que, dans les
                 affaires de ce genre, le fond l’emporte sur la forme. Ce point a déjà été
                 souligné par des renvois aux arrêts rendus dans les affaires du Plateau
                 continental de la mer Egée et du Temple de Préah Vihéar. En la présente
                 espèce, les Parties ont emprunté la forme de deux instruments, les notes
                 du 1er et du 20 juin 1950, pour exprimer leur intention d’être liées juridi-
                 quement. Ce choix est parfaitement en accord avec la définition d’un
                 traité figurant à l’alinéa a) du paragraphe 1 de l’article 2 de la convention
                 de Vienne. Ce que la majorité a fait est d’essayer de faire artificiellement
                 entrer ces deux notes dans une case appelée « Echanges de notes », consta-
                 tant ensuite que, pour diverses raisons, elles ne tenaient pas dans cette
                 case. Si elle avait essayé de les faire tenir dans une case appelée « Traités »,
                 elle aurait pu constater qu’elles y tenaient mieux.
                    43. La démarche de la majorité confond le genre et l’espèce. Le genre des
                 traités comprend plusieurs espèces, parmi lesquelles les communiqués
                 conjoints, les mémorandums d’accord, les échanges de notes et tout autre
                 instrument par lequel des Etats manifestent l’intention d’être liés en droit
                 international. Si les deux notes ne remplissent pas les critères de l’espèce
                 appelée « Echange d’instruments », la Cour est tenue de rechercher si elles ne
                 correspondent néanmoins pas à la définition du genre des traités, puisqu’elles
                 manifestent l’intention des Parties d’être liées au regard du droit internatio-
                 nal. La Cour n’est, quant à elle, nullement liée par le fait que l’une quel-
                 conque des Parties puisse qualifier ces deux notes d’échange d’instruments,
                 et elle ne devrait pas automatiquement cautionner cette qualification.

                                                                                              80




5 CIJ1150.indb 157                                                                                  22/05/19 10:55

                          obligation de négocier un accès (op. diss. robinson)                584

                     44. Il est utile d’examiner comment deux notes diplomatiques peuvent
                  constituer un traité au sens de l’alinéa a) du paragraphe 1 de l’article 2 de
                  la convention de Vienne même si elles ne sont pas libellées de la même
                  manière, ce dont les paragraphes 116 et 117 de l’arrêt font une caractéris-
                 tique habituelle de l’échange de notes. Le paragraphe 38 de l’arrêt renvoie
                 à une note du 12 février 1923 adressée au ministre chilien des affaires
                 étrangères par le ministre plénipotentiaire de Bolivie au Chili pour propo-
                 ser une révision du traité de paix de 1904. Le paragraphe 39 de l’arrêt
                 renvoie à une note du 22 février 1923 adressée au ministre plénipoten-
                 tiaire de Bolivie au Chili par le ministre chilien des affaires étrangères
                 pour rejeter cette proposition. Si le défendeur avait accepté cette proposi-
                 tion, mais en utilisant des termes différents de ceux employés dans la
                 proposition du demandeur, les deux notes prises ensemble auraient
                 ­
                 pu constituer un accord international si la condition de l’intention de
                 s’obliger juridiquement y était présente. Ce que nous voulons montrer
                 est que la concordance exacte du libellé de deux notes n’est pas le
                 facteur déterminant de la constitution d’un accord satisfaisant aux
                 ­
                 ­conditions énoncées à l’alinéa a) du paragraphe 1 de l’article 2 de la
                  convention de Vienne. Ce qui importe, c’est une identité de vues substan-
                  tielle entre les Parties sur le fond, qui manifeste la rencontre de deux
                  volontés et suffit à établir leur intention d’être liées au regard du droit
                  international.
                     45. Aucune règle de droit international n’exige que, pour constituer un
                  traité, deux notes connexes telles que celles communiquées entre la B    ­ olivie
                  et le Chili doivent prendre la forme d’un échange de notes. La majorité de
                  la Cour est tout près de reconnaître ce simple fait aux paragraphes 116
                  et 117 de l’arrêt lorsqu’elle constate que les notes en cause ne sont pas
                  conformes à la pratique « habituellement suivie … [dans un] échange d’ins-
                  truments connexes » et lorsqu’elle admet que « [d]’autres formes d’échanges
                  d’instruments peuvent également être utilisées ». Mais si tel est le cas, le
                  fait que les notes à l’examen ne présentent pas certains éléments coutu-
                  miers d’un échange d’instruments ne saurait être considéré comme un fac-
                  teur décisif lorsqu’il s’agit de déterminer si elles ont la qualité de traité ou
                  non. C’est que, en effet, il est bien connu que la conclusion d’un accord
                  international peut prendre bien d’autres formes que celle d’un échange
                  d’instruments. La tâche judiciaire dont la Cour devait s’acquitter en l’es-
                  pèce était non pas de déterminer si les deux notes constituaient un échange
                  de notes, mais de rechercher, en examinant leur teneur et les « circons-
                  tances » ou le contexte dans lesquels elles ont été élaborées, si, considérées
                  conjointement, elles constituaient un traité au sens de l’alinéa a) du para-
                  graphe 1 de l’article 2 de la convention de Vienne.
                     46. La question qui se posait n’était pas celle de savoir si les notes pré-
                  sentaient ou non les caractéristiques d’un échange de notes traditionnelle-
                  ment libellé. Le fait de l’échange n’est pas le critère principal permettant
                  de dire si des notes constituent un traité. La question était plutôt celle de
                  savoir si la note du 1er juin 1950 contenant la proposition de la Bolivie et
                  la note du 20 juin 1950 contenant la réponse du Chili constituent un traité

                                                                                                81




5 CIJ1150.indb 159                                                                                    22/05/19 10:55

                          obligation de négocier un accès (op. diss. robinson)            585

                 au sens de l’alinéa a) du paragraphe 1 de l’article 2 de la convention de
                 Vienne. Il est complètement artificiel de vouloir répondre à cette question
                 en se fondant sur une approche qui exige que les deux notes aient littéra-
                 lement le même libellé pour pouvoir constituer un traité.
                    47. De plus, à supposer même, pour les besoins de l’argumentation,
                 qu’il soit correct d’adopter l’approche de la majorité consistant à exami-
                 ner les notes à travers le prisme d’un échange d’instruments, la conclusion
                 selon laquelle c­ elles-ci ne traduisent pas le consentement de l’Etat à être
                 lié visé à l’article 13 de la convention de Vienne est sans fondement. L’ar-
                 ticle 13 se lit comme suit :
                          « Le consentement des Etats à être liés par un traité constitué par
                       les instruments échangés entre eux s’exprime par cet échange :

                     a) lorsque les instruments prévoient que leur échange aura cet effet ;
                        ou
                     b) lorsqu’il est par ailleurs établi que ces Etats étaient convenus que
                        l’échange des instruments aurait cet effet. »
                 On convient sans difficulté que la condition énoncée à l’alinéa a) de l’ar-
                 ticle 13 de la convention de Vienne n’est pas remplie, puisqu’il n’est pas
                 prévu dans les deux notes que leur échange aura pour effet d’exprimer le
                 consentement des Parties à être liées par elles. En revanche, la condition
                 énoncée à l’alinéa b) du même article l’est certainement puisque, en par-
                 tant de l’hypothèse qu’il y a eu échange de notes, les « circonstances » ou
                 le contexte dans lesquels c­ elles-ci ont été élaborées fournissent de nom-
                 breux indices dont il peut être déduit que les Parties étaient convenues
                 que cet échange aurait pour effet d’exprimer leur consentement à être liées
                 par lesdites notes. Certains de ces indices sont décrits au paragraphe 32 de
                 la présente opinion et il aurait été parfaitement approprié pour la Cour
                 d’en déduire cette conclusion. Je tiens à souligner de nouveau, car on
                 n’est jamais trop prudent, que le raisonnement développé dans le présent
                 paragraphe repose sur l’hypothèse que l’approche de la majorité de la
                 Cour consistant à voir dans les notes un « échange d’instruments » est cor-
                 recte. Or, comme je l’ai dit dans la première phrase du présent para-
                 graphe, il s’agit d’un raisonnement pour les besoins de l’argumentation.
                    48. Une analyse rigoureuse telle que celle qui est développée aux para-
                 graphes 32 à 37 du présent exposé montre bien que, s’il n’y avait pas eu
                 défaut d’acceptation par la Bolivie de la contre‑proposition du Chili ten-
                 dant à lui offrir une compensation de nature non territoriale, les notes des
                 1er et 20 juin 1950 auraient constitué un traité au sens de l’alinéa a) de
                 l’article 2 de la convention de Vienne, puisque l’acceptation par le deman-
                 deur de cette contre‑proposition du défendeur aurait créé une réciprocité
                 d’obligations suffisante pour manifester l’intention du Chili de s’obliger
                 au regard du droit international à négocier un accès souverain de la Boli-
                 vie à l’océan Pacifique. On notera que la définition du traité énoncée à
                 l’alinéa a) de l’article 2 de la convention de Vienne ne se limite pas aux
                 accords consignés dans un instrument unique, mais inclut les accords

                                                                                           82




5 CIJ1150.indb 161                                                                               22/05/19 10:55

                          obligation de négocier un accès (op. diss. robinson)             586

                 consignés dans deux ou plusieurs instruments connexes. La note du
                 1er juin 1950 de la Bolivie et la note du 20 juin 1950 du Chili ont la qualité
                 d’instruments connexes et auraient constitué ensemble un traité si le
                 demandeur avait accepté la contre‑proposition du défendeur.
                    49. Le paragraphe 118 de l’arrêt contient l’une des multiples conclu-
                 sions que la Cour a formulées sans les appuyer d’aucun raisonnement. Il
                 se lit comme suit : « En tout état de cause, … si la note du Chili exprime la
                 disposition de celui‑ci à engager des négociations directes, on ne peut pour
                 autant en déduire qu’il ait accepté une obligation de négocier un accès
                 souverain de la Bolivie à la mer. » Il y a ici une assertion qui n’est accom-
                 pagnée d’aucun raisonnement qui expliquerait pourquoi la note du Chili
                 n’exprime pas son acceptation d’une obligation de négocier. On se sou-
                 viendra que la majorité s’est dispensée d’examiner le texte des notes ou les
                 « circonstances » ou le contexte dans lesquels ­celles-ci ont été élaborées.
                    50. En résumé, la majorité de la Cour est fondée à conclure que les
                 deux notes ne constituent pas un traité, mais elle le fait sur la base d’un
                 raisonnement erroné. Si les notes diplomatiques de 1950 ne constituent
                 pas un traité, ce n’est pas parce qu’elles ne respecteraient pas les critères
                 d’un échange de notes traditionnel, mais tout simplement parce que le
                 défaut d’acceptation par la Bolivie de la contre‑proposition du Chili les
                 prive d’un élément essentiel à la constitution d’un traité, le consensus ad
                 idem, c’est‑à‑dire la rencontre des volontés des deux Parties sur la teneur
                 de leur obligation.
                    51. On observera enfin que l’approche suivie par la majorité consistant
                 à rejeter les deux notes en tant qu’échange de notes en se fondant sur
                 l’article 13 de la convention de Vienne ne correspond à aucun argument
                 formulé par les Parties. La Cour est libre, bien entendu, d’asseoir ses
                 conclusions sur des fondements qui n’ont pas été avancés par les Parties,
                 mais on ne peut s’empêcher de penser qu’elle aurait eu tout avantage à
                 bénéficier des vues de c­ elles-ci sur un point aussi important.


                      Le mémorandum Trucco de 1961 et la réponse de la Bolivie

                    52. Dans les écritures et plaidoiries des Parties, il n’est fait état d’au-
                 cune discussion ou de négociations sur la question de l’accès souverain de
                 la Bolivie à l’océan Pacifique pendant la période allant de 1950 à 1961.
                    53. J’en viens maintenant à une analyse du mémorandum Trucco et de
                 la réponse de la Bolivie pour expliquer comment la teneur de ces deux ins-
                 truments, ainsi que les « circonstances » ou le contexte dans lesquels ils ont
                 été élaborés montrent irréfutablement que les Parties avaient l’intention de
                 créer une obligation pour le Chili de négocier un accès souverain de la Boli-
                 vie à l’océan Pacifique. J’expliquerai plus particulièrement comment l’ex-
                 pression par le Chili de sa disposition à négocier un accès souverain de la
                 Bolivie à l’océan Pacifique a revêtu le caractère d’une obligation juridique.
                    54. Le 10 juillet 1961, l’ambassadeur du Chili en Bolivie, Manuel Trucco,
                 remet un mémorandum de son ambassade au ministre bolivien des affaires

                                                                                            83




5 CIJ1150.indb 163                                                                                22/05/19 10:55

                          obligation de négocier un accès (op. diss. robinson)              587

                 étrangères. L’ambassadeur Trucco n’est autre que le haut fonctionnaire
                 chilien qui avait joué un rôle éminent en ce qui concerne les notes diplo-
                 matiques de 1950. Il s’ensuit non seulement qu’il devait avoir une intime
                 connaissance de l’historique des négociations, mais encore et surtout qu’il
                 devait être disposé à faire en sorte que ce nouveau discours diplomatique
                 fût empreint à un degré égal de l’empathie, du dynamisme et de l’énergie
                 qui avaient caractérisé l’initiative précédente. Dès le premier paragraphe,
                 le Chili souligne qu’il « a toujours été disposé à étudier, dans le cadre de
                 pourparlers directs avec la Bolivie, la possibilité de satisfaire aux aspira-
                 tions de celle‑ci tout en préservant ses propres intérêts », mais aussi qu’« il
                 s’opposera toujours au recours, par la Bolivie, à des organisations qui
                 n’ont pas compétence pour régler une question qui l’a déjà été par voie
                 conventionnelle et ne saurait être modifiée qu’au moyen de négociations
                 directes entre les parties ».
                    55. Trois conclusions peuvent être tirées de ce paragraphe. Première-
                 ment, l’emploi de la formule « a toujours été » confirme que le Chili avait
                 l’intention de négocier non seulement à l’époque du mémorandum Trucco
                 de 1961, mais encore, ce qui, comme nous le verrons, est plus important,
                 à l’époque de l’échange de notes de 1950. Deuxièmement, en déclarant
                 qu’il s’opposera toujours au recours à des instances extérieures, le Chili
                 souligne l’importance qu’il attache à des négociations directes entre les
                 seules Parties. Là encore, comme en 1950, la référence à des « négocia-
                 tions directes » a pour contexte la réticence du Chili à voir des organisa-
                 tions internationales ou régionales intervenir dans l’examen de la question
                 de l’accès souverain de la Bolivie à l’océan Pacifique. C’est d’ailleurs l’an-
                 nonce que la Bolivie avait l’intention « de soulever la question de son
                 accès à l’océan Pacifique au cours de la conférence interaméricaine qui
                 devait se dérouler la même année [1961] à Quito, en Equateur » (voir le
                 paragraphe 55 de l’arrêt) qui a poussé l’ambassadeur Trucco à remettre
                 son mémorandum. Troisièmement, le souci du Chili de préserver la situa-
                 tion juridique établie par le traité de 1904 n’est pas incompatible avec
                 l’obligation de négocier. Les Parties ont reconnu en effet que la tenue des
                 négociations était la condition sine qua non d’une éventuelle modification
                 de la situation juridique établie par ce traité.
                    56. Au deuxième paragraphe de son mémorandum, l’ambassadeur
                 Trucco écrit que la note du 20 juin 1950 « démontre clairement ces inten-
                 tions », puis cite mot pour mot la note de 1950 de son ministère : « [le Chili]
                 est prêt à engager officiellement des négociations directes visant à recher-
                 cher une formule qui permettrait d’octroyer à la Bolivie un accès souverain
                 à l’océan Pacifique qui lui soit propre, et au Chili d’obtenir une compensa-
                 tion de nature non territoriale tenant pleinement compte de ses intérêts ».
                 Quatre conclusions peuvent être tirées de ce paragraphe. Premièrement, en
                 renvoyant expressément à la note de 1950, le mémorandum du Chili
                 reprend en le renforçant l’élan nouveau que cette note avait imprimé aux
                 pourparlers. Deuxièmement, le contexte ou les « circonstances » dans les-
                 quels l’expression « prêt à » (« open to ») est employée indiquent qu’elle
                 connote un engagement contraignant. Ce contexte ou ces « circonstances »

                                                                                             84




5 CIJ1150.indb 165                                                                                 22/05/19 10:55

                               obligation de négocier un accès (op. diss. robinson)            588

                 sont les mêmes que ceux où l’expression « disposé à » (« willing ») était utili-
                 sée en 1950 (voir plus haut, par. 32), à savoir les 78 longues années qui
                 s’étaient écoulées depuis la guerre du Pacifique et les 57 années, depuis le
                 traité de paix et d’amitié ; la frustration suscitée par l’impuissance du dia-
                 logue politique à résoudre le problème de l’accès de la Bolivie à l’océan
                 Pacifique ; et la volonté des deux Etats de faire passer les pourparlers à un
                 niveau supérieur, manifestée par leur décision commune d’engager officiel-
                 lement des négociations. Troisièmement, il y a la précision du libellé de
                 l’objet de ces négociations, à savoir une formule qui permettrait d’octroyer
                 à la Bolivie un accès souverain à l’océan Pacifique qui lui soit propre, et au
                 Chili d’obtenir une compensation de nature non territoriale. Il faut com-
                 prendre que, en insérant la formule « a toujours été prêt », le Chili semble
                 rappeler à la Bolivie qu’il a déjà fait une proposition semblable par le passé,
                 en 1950, et que l’absence de réponse de la part de la Bolivie était la raison
                 pour laquelle un accord contraignant n’avait pu être conclu. En réalité, le
                 Chili mettait la Bolivie au défi d’accepter la proposition à laquelle elle
                 n’avait pas répondu en 1950. Il suffisait que la Bolivie acceptât ultérieure-
                 ment cette proposition pour que le marché fût conclu et l’accord signé.
                 Quatrièmement, en employant la formule « accès souverain à l’océan Paci-
                 fique », les Parties réaffirmaient le progrès considérable qui avait été accom-
                 pli lorsqu’elles l’avaient employée pour la première fois dans les notes de
                 1950, signalant manifestement par là que le Chili était disposé à céder du
                 territoire pour donner à la Bolivie un accès souverain à l’océan Pacifique.
                    57. La réponse de la Bolivie au mémorandum Trucco de 1961 est
                 claire. Le 9 février 1962, le ministère bolivien des affaires étrangères y
                 répond en adressant à son tour un mémorandum au Chili.
                    58. Au premier paragraphe, la Bolivie précise qu’elle a « examiné atten-
                 tivement » le mémorandum Trucco.
                    59. Au deuxième paragraphe, elle renvoie à la note du 20 juin 1950 par
                 laquelle le Chili s’était dit disposé à engager des négociations sur un accès
                 souverain de la Bolivie à l’océan Pacifique et sur une compensation de
                 nature non territoriale pour lui‑même.
                    60. Au troisième paragraphe, la Bolivie déclare avoir « noté que le Chili
                 considère qu’il serait inapproprié de soumettre cette question à des organi-
                 sations internationales n’ayant pas compétence à cet égard, dans l’hypo-
                 thèse où nous ne parviendrions pas à nous mettre d’accord sur les critères à
                 appliquer pour résoudre la situation actuelle au moyen d’un accord direct
                 entre les Parties » 16. L’importance de cette déclaration tient à ce qu’elle
                 révèle la volonté de la Bolivie de répondre aux préoccupations exprimées
                 par le Chili (au paragraphe 1 de sa propre note) afin de parvenir à un
                 accord. Le contexte de ce troisième paragraphe (voir le paragraphe 54 du
                 présent exposé) aide à comprendre l’importance de ce retournement de la
                 position de la Bolivie sur la question des négociations directes. On se rap-
                 pellera que c’est une information annonçant que le demandeur avait l’in-
                 tention de saisir de la situation le sommet interaméricain de Quito, en
                     16   Mémoire de la Bolivie, vol. II, première partie, annexe 25, p. 13.

                                                                                                85




5 CIJ1150.indb 167                                                                                   22/05/19 10:55

                             obligation de négocier un accès (op. diss. robinson)             589

                 Equateur, qui a poussé le Chili à lui adresser, par le truchement de l’ambas-
                 sadeur Trucco, un mémorandum dans lequel il se déclarait disposé à négo-
                 cier un accès souverain de la Bolivie à l’océan Pacifique. Dans ce troisième
                 paragraphe, comme dans le quatrième, ­celle-ci montre qu’elle est sensible
                 aux préoccupations du Chili concernant un éventuel recours audit organe
                 régional. Les concessions réciproques de ce type sont une caractéristique
                 essentielle des négociations en vue de conclure un traité.
                    61. Le quatrième paragraphe témoigne aussi d’un degré d’engagement
                 fondamental pour pouvoir contracter des obligations conventionnelles. La
                 Bolivie y exprime son consentement à entamer des « négociations directes »
                 en vue de satisfaire son besoin d’un accès souverain à l’océan Pacifique en
                 échange de compensations de nature non territoriale pour le Chili. Le défaut
                 de réponse de la Bolivie à la note de 1950 par laquelle le Chili avait demandé
                 une compensation doit s’interpréter comme un rejet de cette demande. Que
                 la Bolivie soit disposée, douze années plus tard, à revenir sur cette position
                 montre clairement à quel point elle était prête à faire des concessions pour
                 obtenir un accès souverain à l’océan Pacifique. Des engagements d’une telle
                 ampleur et si conséquents appartiennent à un autre ordre que celui des aspi-
                 rations purement politiques et diplomatiques. Ils portent au contraire la
                 marque de négociations en vue de la conclusion d’un traité. Cela n’aurait eu
                 aucun sens pour la Bolivie d’accepter un compromis si considérable sur la
                 compensation afin d’obtenir un accès souverain à l’océan Pacifique, si les
                 Parties n’étaient pas convaincues qu’elles étaient en voie de contracter des
                 obligations juridiquement contraignantes. Le fait que la Bolivie ait accepté
                 de négocier sur la base d’une compensation signifie qu’il y avait entente
                 entre les Parties et que l’accord était conclu. Ce passage de pourparlers poli-
                 tiques officieux à des obligations juridiques contraignantes peut être attribué
                 directement au nouvel élan et au dynamisme imprimés aux pourparlers par
                 les notes de 1950 et relancés par les Parties en 1961.
                    62. Il existe une relation symbiotique entre les notes de 1950, d’un côté,
                 et le mémorandum Trucco de 1961 et la réponse de la Bolivie, de l’autre.
                 Le fait que les notes de 1950 n’aient pu acquérir le statut de traité explique
                 pourquoi le mémorandum Trucco de 1961 et la réponse de la Bolivie ont,
                 en revanche, pu l’acquérir. Inversement, le fait que le mémorandum
                 Trucco de 1961 et la réponse de la Bolivie aient réussi à acquérir le statut
                 de traité explique que les notes de 1950 n’aient pas pu le faire. Le chaînon
                 manquant dans les notes de 1950, qui était l’acceptation de la contre‑­
                 proposition du Chili par la Bolivie, a été fourni en 1962 par l’acceptation
                 par la Bolivie de ladite contre‑proposition. Les éléments ci‑après, entre
                 autres, illustrent la volonté des Parties d’être juridiquement liées par le
                 mémorandum Trucco et la réponse de la Bolivie :
                      i) L’accent mis par les deux Parties sur le caractère officiel des négocia-
                         tions.
                     ii) La clarté de la définition que les Parties ont donnée de l’objet de leurs
                         négociations, à savoir la recherche d’une formule qui donnerait à la
                         Bolivie un accès souverain à l’océan Pacifique.

                                                                                               86




5 CIJ1150.indb 169                                                                                   22/05/19 10:55

                          obligation de négocier un accès (op. diss. robinson)               590

                 iii) L’engagement des Parties à mener des « négociations directes »,
                      c’est‑à‑dire des négociations qui n’impliquent pas des organes inter-
                      nationaux ou régionaux.
                 iv) L’adoption de cette formule lourde de sens d’« accès souverain », qui
                      est employée pour la première fois depuis les notes de 1950 et indique
                      que le Chili envisageait à cette fin une cession de territoire à la Bolivie.
                  v) Avec l’acceptation, par la Bolivie, de la revendication insistante du
                      Chili d’obtenir une compensation de nature non territoriale, les Par-
                      ties se sont entendues sur l’élément le plus important des négocia-
                      tions, à savoir la recherche d’une formule qui donnerait à la Bolivie
                      un accès souverain à l’océan Pacifique en échange d’une compensa-
                      tion de nature non territoriale au bénéfice du Chili.
                    63. C’est sur instructions du ministère chilien des affaires étrangères
                 que l’ambassadeur Trucco a rédigé son mémorandum. L’assertion du
                 Chili selon laquelle le mémorandum Trucco ne serait qu’un « aide‑­
                 mémoire » est sans fondement. Premièrement, il est loin d’être établi clai-
                 rement que tel est le cas. Deuxièmement, notre argument n’est pas que le
                 mémorandum Trucco constitue un traité. Il est plutôt que le mémoran-
                 dum — qui est en fait une note diplomatique — et la réponse de la Bolivie
                 — qui est elle aussi une note diplomatique — constituent un accord entre
                 les Parties aux fins de négocier un accès souverain. De plus, la Cour a
                 établi sans ambiguïté que la forme donnée à un accord est sans effet sur
                 la question de savoir si ledit accord crée des obligations juridiques contrai-
                 gnantes. Le libellé du mémorandum et celui de la réponse de la Bolivie
                 montrent que les Parties entendaient s’obliger réciproquement.
                    64. Il est surprenant que la majorité de la Cour s’intéresse aussi peu au
                 mémorandum Trucco et omette complètement d’analyser la réponse de la
                 Bolivie. Cette approche est si stupéfiante qu’elle justifie que l’on cite ici
                 l’unique paragraphe pertinent de l’arrêt, à savoir le paragraphe 119 :
                        « La Cour relève que le mémorandum Trucco, qui n’était pas for-
                     mellement adressé à la Bolivie mais a été remis à ses autorités, ne
                     saurait être considéré uniquement comme un document interne. Tou-
                     tefois, en répétant certaines déclarations contenues dans la note du
                     20 juin 1950, ce mémorandum ne crée ni ne réaffirme quelque obliga-
                     tion de négocier l’accès souverain de la Bolivie à l’océan Pacifique. »
                    65. Il est remarquable que la majorité ne dise pas un seul mot de
                 la réponse de la Bolivie au mémorandum Trucco, même s’il en est fait
                 brièvement mention dans la partie historique de l’arrêt, à savoir au para-
                 graphe 56.
                    66. Selon la majorité, le mémorandum Trucco ne mérite donc pas une
                 analyse plus approfondie que celle qui figure dans cet unique paragraphe,
                 dont la deuxième phrase donne une interprétation erronée de l’importance
                 du mémorandum et de la réponse de la Bolivie. Certes, le mémorandum
                 répète la demande de compensation d’une nature non territoriale que le
                 Chili avait déjà formulée dans sa note de 1950. Cependant, faute d’avoir

                                                                                               87




5 CIJ1150.indb 171                                                                                   22/05/19 10:55

                          obligation de négocier un accès (op. diss. robinson)             591

                 examiné la réponse de la Bolivie, la majorité a ignoré un élément tout à
                 fait nouveau dans les négociations entre les Parties, à savoir l’acceptation
                 par la Bolivie de cette demande de compensation, ainsi que la possibilité
                 que ladite réponse crée pour le Chili une obligation juridique de négocier
                 un accès souverain de la Bolivie à l’océan Pacifique. Ce nouvel élément est
                 l’élément constitutif qui manquait aux notes de 1950 pour en faire un
                 traité. Il est évident que le mémorandum Trucco ne doit pas être lu isolé-
                 ment. Il doit être lu conjointement avec la réponse de la Bolivie. C’est sur
                 ces deux documents, qui sont en réalité deux notes diplomatiques, que la
                 Bolivie s’est reposée. Quand on les lit tous les deux ensemble avec les notes
                 de 1950 en toile de fond, il devient manifeste que les Parties agissaient sur
                 la base de concessions mutuelles (quid pro quo) : l’accord du Chili pour
                 négocier un accès souverain de la Bolivie à l’océan Pacifique contre une
                 compensation de nature non territoriale. Ce type de concessions mutuelles
                 se trouve au cœur de la négociation de traités entre Etats.
                    67. Compte tenu de ce qui précède, le mémorandum Trucco du 10 juil-
                 let 1961 et la réponse de la Bolivie du 9 février 1962 sont deux instruments
                 connexes par lesquels les Parties ont signifié leur intention d’être juridi-
                 quement liées et constituent par conséquent un traité aux termes de l’ali-
                 néa a) de l’article 2 de la convention de Vienne ; plus précisément, ils
                 constituent deux instruments par lesquels le Chili a contracté l’obligation
                 juridique de négocier l’accès souverain de la Bolivie à l’océan Pacifique.
                    68. Dans la période qui a suivi le mémorandum Trucco et la réponse
                 de la Bolivie, cette dernière a rompu ses relations diplomatiques avec le
                 Chili à cause de l’utilisation par ce dernier des eaux du fleuve Lauca.


                                       Les déclarations de Charaña

                    69. La première déclaration commune de Charaña, faite le 8 février
                 1975, par laquelle les Parties ont repris leurs relations diplomatiques,
                 annonce qu’elles ont décidé « de poursuivre le dialogue [bien qu’il ne
                 semble pas que de véritables négociations aient débuté avant le processus
                 de Charaña] … afin de rechercher des mécanismes permettant de résoudre,
                 dans le respect des intérêts et des aspirations des peuples bolivien et
                 chilien, les problèmes vitaux auxquels [sont] confrontés les deux pays,
                 notamment l’enclavement de la Bolivie » (voir le paragraphe 120 de l’ar-
                 rêt). Cette déclaration a été incluse dans le recueil des traités du ministère
                 des affaires étrangères du Chili, et il est permis d’en conclure que cela
                 indiquait que ce dernier la considérait comme un traité. A cet argument,
                 le défendeur répond que son recueil des traités contient différents types de
                 documents qui ne sont pas des traités. On peut au moins présumer que le
                 Chili considérait que la déclaration était un traité, mais c’est à la Cour
                 qu’il appartenait en dernier ressort de déterminer, sur la base de son
                 libellé et du contexte ou des circonstances particulières dans lesquelles elle
                 a été élaborée, si cette déclaration créait une obligation de négocier un
                 accès souverain à l’océan Pacifique. Or, tel est assurément le cas. La

                                                                                            88




5 CIJ1150.indb 173                                                                                22/05/19 10:55

                          obligation de négocier un accès (op. diss. robinson)             592

                  déclaration stipulait en effet l’objet spécifique des négociations, qui était
                  de résoudre des problèmes comme l’enclavement de la Bolivie. Compte
                  tenu de l’historique des négociations entre les deux pays, il est tout à fait
                  raisonnable de conclure que cette mention de l’enclavement renvoie à la
                  question de l’accès souverain de la Bolivie à l’océan Pacifique. Il ressort
                  clairement de ce même historique que « poursuivre le dialogue » veut dire
                  poursuivre les négociations. Le caractère obligatoire de la déclaration de
                  1975 est en parfaite harmonie avec le caractère obligatoire du mémoran-
                 dum Trucco et de la réponse de la Bolivie. La déclaration commune de
                 1977 confirme ­au-delà de tout doute que la déclaration de 1975 concer-
                 nait des négociations en vue d’un accès souverain de la Bolivie à l’océan
                 Pacifique. Le fait que les deux présidents aient décidé de normaliser les
                 relations entre leurs pays au moyen de la déclaration de 1975 constitue un
                 autre élément important de la présente analyse.
                     70. Dans la déclaration commune qu’ils ont faite à Santiago le 10 juin
                 1977, les ministres bolivien et chilien des affaires étrangères ont souligné
                 que le dialogue instauré par la déclaration de Charaña traduisait le désir
                 de leurs deux pays de renforcer leurs relations « par la recherche de solu-
                 tions concrètes à leurs problèmes respectifs, notamment celui de l’enclave-
                 ment bolivien » (voir le paragraphe 68 de l’arrêt). Ils poursuivaient en
                 rappelant que « des négociations [avaient] été engagées dans cet esprit
                 pour trouver une solution efficace qui permette à la Bolivie d’obtenir un
                 débouché libre et souverain sur l’océan Pacifique ». Cette déclaration réaf-
                 firme en substance les engagements pris en 1975.
                     71. Les deux déclarations de 1975 et 1977 doivent de toute évidence
                 être lues conjointement. Nous y trouvons les éléments fondamentaux
                 d’un instrument consensuel exprimant une obligation de négocier un
                 accès souverain de la Bolivie à l’océan Pacifique. L’importance de
                 ­l’expression « ont décidé » — caractéristique de la langue des traités — ne
                  doit pas être sous‑estimée. Le Chili prétend que le terme « resuelto » du
                  texte original en langue espagnole est mieux traduit par « ont résolu ». Or,
                  cela ne fait aucune différence qu’il soit traduit par « ont résolu » ou « ont
                  décidé », puisque, que dans l’un et l’autre cas, nous sommes en présence
                  d’une décision exprimant l’intention de créer une obligation. Le Chili
                  avance que, si les Parties avaient voulu employer le vocabulaire de la
                  « décision », elles auraient utilisé le terme « decidido ». Contre cet argu-
                  ment, la Bolivie fait valoir à bon droit que c’est le mot « resuelto » qui a
                  été utilisé la même année dans le texte du document formalisant la déci-
                  sion de reprendre les relations diplomatiques entre les deux pays.
                     72. Au cours du processus dit « de Charaña », qui a commencé en 1975
                  après la première déclaration de Charaña et s’est terminé en 1978, la Boli-
                  vie a formulé deux propositions, en août et décembre 1975. Le deman-
                  deur a indiqué que, en décembre 1975, le ministre chilien des affaires
                  étrangères avait exprimé oralement la disposition du Chili à lui céder une
                  bande de territoire, et qu’elle avait accepté cette proposition en quelques
                  jours. Dans une communication datée du 19 décembre 1975, le Chili a
                  défini ses conditions pour des négociations qui comprenaient la cession à

                                                                                            89




5 CIJ1150.indb 175                                                                                22/05/19 10:55

                           obligation de négocier un accès (op. diss. robinson)              593

                 la Bolivie d’une bande de territoire contre une compensation territoriale.
                 Il a ensuite invoqué le traité de Lima de 1929 et son protocole complé-
                 mentaire, et demandé son consentement au Pérou. Le Pérou a répondu en
                 fixant ses propres conditions, parmi lesquelles figurait la création d’une
                 zone de souveraineté tripartite. Selon la Bolivie, le rejet par le Chili de
                 cette contre‑proposition a compliqué les négociations.


                           L’argument de l’incompatibilité avancé par le Chili

                    73. Le Chili soutient que, si la déclaration de Charaña a créé une obliga-
                 tion de négocier un accès souverain à l’océan Pacifique, c­ elle-ci est incom-
                 patible avec les notes de 1950 par application de l’article 59 de la convention
                 de Vienne et doit être considérée comme ayant pris fin. Il prétend que cette
                 incompatibilité vient de ce que les notes de 1950 mentionnaient une com-
                 pensation de nature non territoriale, tandis que la déclaration de Charaña
                 parle de compensation territoriale. Deux réponses peuvent être opposées à
                 cette assertion. Premièrement, nous n’avons pas conclu, dans le présent
                 exposé, que les notes de 1950 constituaient un accord, pour la raison que la
                 Bolivie n’avait pas accepté la condition posée par le Chili d’une compensa-
                 tion de nature non territoriale. Ce que nous avons conclu est que le mémo-
                 randum Trucco et la réponse de la Bolivie avaient créé une obligation de
                 négocier un accès souverain à l’océan Pacifique et que les notes de 1950
                 fournissaient le fondement sur lequel asseoir cette conclusion. Il s’ensuit
                 que le premier instrument sur lequel repose l’argument du Chili, à savoir les
                 notes de 1950, ne constitue pas, selon nous, un traité et que, partant, la
                 question de son incompatibilité avec un traité ultérieur ne se pose pas. Deu-
                 xièmement, le traité ultérieur sur lequel repose l’argument du Chili, à savoir
                 les déclarations de Charaña, ne comprend pas parmi ses éléments la condi-
                 tion d’une compensation territoriale exigée par le Chili. Cet élément a été
                 introduit dans le processus de Charaña sous la forme d’une proposition du
                 Chili. L’argument de c­ elui-ci est par conséquent caduc, du fait qu’il est dans
                 l’impossibilité de nommer un quelconque accord ultérieur entre les Parties
                 qui inclurait une compensation territoriale comme condition préalable d’un
                 accès souverain de la Bolivie à l’océan Pacifique.


                     Teneur et portée de l’obligation de négocier un accès souverain
                       contractée par le Chili aux termes du mémorandum Trucco
                        et de la réponse de la Bolivie, ainsi que des déclarations
                                       de Charaña de 1975 et 1977

                    74. Il résulte de la présente opinion que le mémorandum Trucco, consi-
                 déré conjointement avec la réponse de la Bolivie, ainsi que les déclara-
                 tions de Charaña établissent l’obligation du Chili de négocier un accès
                 souverain de la Bolivie à l’océan Pacifique. La teneur et la portée de cette
                 obligation doivent être déterminées à partir des éléments de preuve sou-

                                                                                              90




5 CIJ1150.indb 177                                                                                  22/05/19 10:55

                            obligation de négocier un accès (op. diss. robinson)                          594

                 mis à la Cour. Il importe donc d’examiner de près le libellé des deux ins-
                 truments établissant l’obligation du Chili de négocier un accès souverain
                 de la Bolivie à l’océan Pacifique.
                    75. Par le mémorandum Trucco, la Bolivie et le Chili sont convenus
                 d’« engager officiellement des négociations directes visant à trouver une
                 formule qui permettrait d’octroyer à la Bolivie un accès souverain à
                 l’océan Pacifique qui lui soit propre ». Cette obligation est spécifique en ce
                 qu’elle déclare l’intention des Parties d’engager officiellement des négocia-
                 tions. Elle est également spécifique en ce qu’elle assigne pour objet à ces
                 négociations de trouver une formule qui permette d’octroyer à la Bolivie
                 un accès souverain à l’océan Pacifique.
                    76. Par les déclarations de Charaña, le Chili s’est obligé à négocier en
                 vue de résoudre certains problèmes, dont la situation créée par l’enclave-
                 ment de la Bolivie et, plus spécifiquement, à négocier « pour trouver une
                 solution efficace qui permette à la Bolivie d’obtenir un débouché libre et
                 souverain sur l’océan Pacifique » (voir le paragraphe 68 de l’arrêt). Cette
                 obligation est encore plus claire que celle qui est énoncée dans le mémo-
                 randum Trucco et la réponse de la Bolivie.
                    77. Le mémorandum Trucco, considéré conjointement avec la réponse
                 de la Bolivie, ainsi que les déclarations de Charaña manifestent l’engage-
                 ment des Parties à définir, par voie de négociations, une stratégie qui pro-
                 duirait le résultat recherché par la Bolivie : un accès souverain à l’océan
                 Pacifique. Mais ce n’est pas n’importe quelle stratégie, n’importe quelle
                 formule, n’importe quelle solution que souhaitent les Parties ; dans le cas
                 du mémorandum Trucco, c’est une formule « qui permettrait » à la Bolivie
                 d’avoir un accès souverain à l’océan Pacifique ; dans le cas des déclara-
                 tions de Charaña, c’est une solution « qui permette à la Bolivie d’obtenir
                 un débouché libre et souverain sur l’océan Pacifique ». Les Parties sou-
                 lignent donc l’importance de l’efficacité et de la fiabilité de la stratégie qui
                 doit avoir pour résultat d’ouvrir à la Bolivie un accès souverain à l’océan
                 Pacifique. Par conséquent, l’obligation qui incombe au Chili est de négo-
                 cier directement avec la Bolivie pour trouver une formule ou une solution
                 qui permettra à celle‑ci d’avoir un accès souverain à l’océan Pacifique.

                        Obligations de comportement et obligations de résultat

                    78. La classification des obligations entre obligations de comportement
                 et obligations de résultat est parfois critiquée au motif qu’elle ne rendrait
                 pas compte de toute la gamme des obligations contractées par les Etats
                 dans leurs relations. Les classifications sont réductrices et tendent à simpli-
                 fier à l’excès des questions complexes. La Commission du droit internatio-
                 nal elle‑même a indiqué que, si cette distinction peut aider à déterminer s’il
                 y a eu violation d’une obligation internationale, « elle n’est pas exclusive » 17.

                    17 Projet d’articles sur la responsabilité de l’Etat pour fait internationalement illicite,

                 Annuaire de la Commission du droit international, 2001, vol. II (deuxième partie), p. 59,
                 par. 11.

                                                                                                            91




5 CIJ1150.indb 179                                                                                                22/05/19 10:55

                           obligation de négocier un accès (op. diss. robinson)                     595

                  La classification n’est par conséquent qu’un simple accessoire pour établir
                  la violation d’une obligation internationale. Il existe une méthode plus effi-
                 cace et plus simple, qui consiste à identifier avec la plus grande précision
                 possible l’exacte obligation qu’un Etat a contractée du fait de son compor-
                 tement, et de déterminer ensuite si cette obligation a été violée.
                     79. Nous avons établi que l’obligation contractée par le Chili était de
                 négocier directement avec la Bolivie en vue de trouver une formule ou une
                 solution qui lui permette de disposer d’un accès souverain à l’océan Paci-
                 fique. La Cour devait déterminer si le Chili avait violé cette obligation.
                 ­Celle-ci consiste à obtenir un résultat précis, qui est de trouver une for-
                  mule ou une solution permettant à la Bolivie d’obtenir un accès souverain
                  à l’océan Pacifique, et ce, en adoptant un comportement particulier, à
                  savoir la conduite de négociations directes entre les Parties.
                     80. En conséquence, la Cour aurait dû dire que le Chili était tenu de
                  négocier directement avec la Bolivie en vue de trouver une formule ou une
                  solution qui lui permette de disposer d’un accès souverain à l’océan Paci-
                  fique. Si l’obligation ainsi établie n’est pas aussi large que celle que reven-
                  diquait la Bolivie — à savoir une obligation de négocier avec elle en vue
                  de parvenir à un accord lui octroyant un accès pleinement souverain à
                  l’océan Pacifique —, du moins entrait-il dans les pouvoirs de la Cour d’y
                  faire droit. Comme elle l’a dit elle‑même dans l’affaire Libye c. Malte,
                  « [l]a Cour ne doit pas excéder la compétence que lui ont reconnue les
                  Parties, mais elle doit exercer toute cette compétence » 18.


                      Les obligations de négocier l’accès souverain de la Bolivie
                     à l’océan Pacifique découlant a) du mémorandum Trucco et
                     de la réponse de la Bolivie et b) des déclarations de Charaña
                                de 1975 et 1977 ont‑elles été exécutées ?

                     La question de l’exécution de l’obligation découlant du mémorandum
                                       Trucco et de la réponse de la Bolivie
                    81. Ni les échanges intervenus entre les Parties entre la première décla-
                 ration de Charaña et le rejet, par le Chili, de la proposition du Pérou
                 tendant à créer une zone de souveraineté tripartite formulée en 1978
                 (période dite du « processus de Charaña »), ni aucun échange ultérieur
                 n’ont établi un accord juridique contraignant comparable en vue de négo-
                 cier un accès souverain de la Bolivie à l’océan Pacifique. Nous examine-
                 rons cependant ces échanges pour rechercher si les communications
                 pertinentes entre les Parties ont été suffisantes pour exécuter l’obligation
                 contractée par le Chili de négocier un accès souverain de la Bolivie à
                 l’océan Pacifique aux termes a) du mémorandum Trucco et de la réponse
                 de la Bolivie et b) des déclarations de Charaña de 1975 et 1977.
                    18 Plateau continental (Jamahiriya arabe libyenne/Malte), arrêt, C.I.J. Recueil 1985,

                 p. 23, par. 19.

                                                                                                      92




5 CIJ1150.indb 181                                                                                          22/05/19 10:55

                           obligation de négocier un accès (op. diss. robinson)                   596

                    82. Les déclarations communes de 1975 et 1977 n’ont pas permis au
                 Chili de s’acquitter des obligations qu’il avait contractées aux termes du
                 mémorandum Trucco et de la réponse de la Bolivie puisqu’elles se limi-
                 taient à réaffirmer l’obligation de négocier formulée dans ces derniers. En
                 revanche, les Parties n’ont pas essayé de trouver une formule qui permette
                 à la Bolivie de disposer d’un accès souverain à l’océan Pacifique.
                    83. Dans le cadre du processus de Charaña, le Chili a fait savoir sans
                 ambiguïté qu’il n’accepterait aucune cession de territoire qui romprait sa
                 continuité territoriale. On rappellera à ce sujet que la Cour a établi que
                 des négociations ne peuvent avoir un sens que si les Parties n’insistent pas
                 sur leur position sans envisager aucune modification.
                    84. A la suite de l’échec du processus de Charaña, la Bolivie a rompu
                 ses relations diplomatiques avec le Chili. Cet événement n’emportait
                 aucun effet sur l’obligation de négocier créée par le mémorandum Trucco
                 de 1961, considéré conjointement avec la réponse de la Bolivie, ainsi que
                 par les déclarations de Charaña. Cette conclusion est conforme aux dis-
                 positions de l’article 63 de la convention de Vienne et à l’arrêt rendu en
                 l’affaire relative au Personnel diplomatique et consulaire des Etats‑Unis à
                 Téhéran 19, dans lequel la Cour a jugé que la rupture des relations diplo-
                 matiques n’avait pas eu d’effet sur l’applicabilité du traité d’amitié de
                 1955. Ces deux éléments — la rupture des relations diplomatiques et
                 l’obligation de négocier — sont distincts et indépendants l’un de l’autre.
                 Deux pays n’ont pas besoin d’avoir des relations diplomatiques pour
                 négocier. La Bolivie a d’ailleurs de nouveau rompu ses relations diploma-
                 tiques avec le Chili en 1978 et, pendant la durée de cette rupture, les deux
                 Etats ont continué de négocier.

                      Résolutions de l’Organisation des États américains (OEA)

                    85. Le Chili a voté contre sept des onze résolutions adoptées par l’As-
                 semblée générale de l’OEA et invoquées par la Bolivie, s’est abstenu de
                 participer au scrutin sur une résolution et a participé à l’adoption par
                 consensus de trois autres. Bien que, tout comme les résolutions de l’As-
                 semblée générale des Nations Unies, celles de l’Assemblée générale de
                 l’OEA puissent imposer des obligations aux Etats membres de cette orga-
                 nisation, rien dans les textes en question ne permet de conclure que l’obli-
                 gation mise à la charge du Chili de négocier directement avec la Bolivie
                 pour trouver une formule ou une solution qui lui permette de disposer
                 d’un accès souverain à l’océan Pacifique ait été exécutée.

                                            La « nouvelle approche »

                   86. Une nouvelle approche bilatérale a été adoptée par les Parties en
                 1986 avec la création d’une commission bilatérale pour le rapprochement.

                   19 Affaire relative au Personnel diplomatique et consulaire des Etats‑Unis à Téhéran

                 (Etats‑Unis d’Amérique c. Iran), arrêt, C.I.J. Recueil 1980, p. 3.

                                                                                                    93




5 CIJ1150.indb 183                                                                                        22/05/19 10:55

                          obligation de négocier un accès (op. diss. robinson)              597

                 Au cours d’une réunion qui s’est tenue du 21 au 23 avril 1987, la Bolivie a
                 fait clairement savoir que cette commission avait pour objet de reprendre
                 les négociations sur son accès souverain à la mer. Elle a présenté deux
                 mémorandums contenant des propositions. La première proposition pré-
                 voyait la cession par le Chili d’une bande de territoire utile et souveraine
                 reliant la Bolivie à la mer. La seconde prévoyait une enclave dans le nord
                 du Chili. Aucun accord n’a cependant pu être trouvé, le ministre chilien
                 des affaires étrangères ayant déclaré, le 9 juin 1987, qu’aucune cession de
                 territoire chilien ne pourrait être acceptée. Selon la Bolivie, le Chili a mis
                 fin à ce processus un mois plus tard en publiant un communiqué de presse
                 dans lequel il confirmait que toute cession de territoire serait inacceptable.
                 Ces négociations peuvent difficilement être considérées comme ayant per-
                 mis d’exécuter l’obligation de trouver une formule ou une solution qui
                 permette à la Bolivie de disposer d’un accès souverain à l’océan Pacifique.

                                      Événements postérieurs à 1990

                    87. Aucun des événements qui ont suivi le rétablissement de la démocra-
                 tie au Chili en 1990, parmi lesquels l’instauration du mécanisme boliviano‑
                 chilien de consultation politique, la déclaration d’Algarve de 2000, l’ordre
                 du jour en 13 points et la déclaration commune du 7 février 2011, n’était
                 suffisant pour permettre au Chili de s’acquitter de son obligation de négo-
                 cier directement avec la Bolivie pour trouver une formule ou une solution
                 qui lui permette de disposer d’un accès souverain à l’océan Pacifique.
                    88. Le mécanisme de consultation politique institué en 1995 pour trai-
                 ter les questions bilatérales entre les deux Etats s’est réuni 22 fois jusqu’à
                 ce qu’il cesse ses travaux en 2010‑2011, le Chili s’étant de nouveau opposé
                 à la poursuite des négociations. Pour les mêmes raisons, et bien que les
                 deux Parties aient réaffirmé dans la déclaration d’Algarve du 22 février
                 2000 leur volonté d’engager un dialogue visant à surmonter les diver-
                 gences dans leurs relations bilatérales, cela n’était pas suffisant pour que
                 le Chili s’acquitte de son obligation de négocier directement avec la Boli-
                 vie pour trouver une formule ou une solution permettant à ­celle-ci de
                 disposer d’un accès souverain à l’océan Pacifique.
                    89. L’année 2006 a vu l’adoption de l’ordre du jour en 13 points, dont
                 le point 6, intitulé « la question maritime », couvrait la question de l’accès
                 souverain de la Bolivie à la mer. En 2010, les consultations n’en étaient
                 encore qu’au stade de la recherche par les deux Parties de « solutions
                 concrètes, utiles et réalisables », si bien que l’on ne peut pas dire que le
                 Chili se soit ainsi acquitté de son obligation de négocier directement avec
                 la Bolivie pour trouver une formule ou une solution permettant à ­celle-ci
                 de disposer d’un accès souverain à l’océan Pacifique.
                    90. Le 7 février 2011, les ministres bolivien et chilien des affaires étran-
                 gères ont publié une déclaration commune dans laquelle ils examinaient
                 l’état d’avancement de l’ordre du jour en 13 points et définissaient des pro-
                 jets pour l’avenir visant à donner « des résultats rapides, sur la base de pro-
                 positions concrètes, réalisables et utiles concernant l’ensemble des points

                                                                                             94




5 CIJ1150.indb 185                                                                                 22/05/19 10:55

                          obligation de négocier un accès (op. diss. robinson)              598

                 inscrits à l’ordre du jour ». Le 17 février 2011, lors d’une conférence de
                 presse, le président bolivien, M. Morales, a demandé au Chili de formuler
                 une proposition concrète pouvant servir de base de discussion et précisé
                 qu’il attendrait cette proposition jusqu’au 23 mars 2011. N’ayant reçu
                 aucune réponse du Chili, la Bolivie a, ce jour‑là, déposé sa requête à la Cour.
                    91. La demande adressée par le président bolivien à son homologue
                 chilien de formuler une proposition concrète pouvant servir de base de
                 discussion reste donc pendante. Il s’ensuit que subsiste aujourd’hui l’obli-
                 gation du Chili de négocier directement avec la Bolivie pour trouver une
                 formule ou une solution permettant à celle‑ci de disposer d’un accès sou-
                 verain à l’océan Pacifique aux termes des accords mentionnés plus haut.


                                                 Conclusion

                    92. Le Chili est juridiquement tenu de négocier directement avec la
                 Bolivie pour trouver une formule ou une solution permettant à ­celle-ci de
                 disposer d’un accès souverain à l’océan Pacifique. Cette obligation découle
                 d’accords spécifiques entre les Parties, à savoir a) le mémorandum Trucco
                 et la réponse de la Bolivie du 9 février 1962 et b) les déclarations com-
                 munes de Charaña, signées par les Parties en 1975 et 1977. Compte tenu
                 de leur teneur et des « circonstances » ou du contexte dans lesquels ils ont
                 été élaborés, les documents composant ces échanges attestent l’intention
                 des Parties de créer une obligation pour le Chili de négocier un accès sou-
                 verain de la Bolivie à l’océan Pacifique. L’analyse développée dans les
                 paragraphes 81 à 90 établit que cette obligation n’a pas été exécutée.
                    93. La Cour aurait donc dû dire et juger qu’une obligation juridique de
                 négocier directement avec la Bolivie pour trouver une formule ou une
                 solution permettant à ­celle-ci de disposer d’un accès souverain à l’océan
                 Pacifique incombait au Chili.

                 (Signé) Patrick L. Robinson.




                                                                                             95




5 CIJ1150.indb 187                                                                                 22/05/19 10:55

